            Case 5:20-mc-80219 Document 5 Filed 12/14/20 Page 1 of 5



 1   MENG XI (280099)
     mxi@susmangodfrey.com
 2   SUSMAN GODFREY L.L.P.
     1900 Avenue of the Stars, Suite 1400
 3   Los Angeles, California 90067-6029
     Telephone: (310) 789-3100
 4   Facsimile: (310) 789-3150
 5   MAX L. TRIBBLE, JR. (326851)
     mtribble@susmangodfrey.com
 6   SUSMAN GODFREY L.L.P.
     1000 Louisiana, Suite 5100
 7   Houston, Texas 77002-5096
     Telephone: (713) 651-9366
 8   Facsimile: (713) 654-6666
 9   Attorneys for Plaintiff
10                                 UNITED STATES DISTRICT COURT
11                                NORTHERN DISTRICT OF CALIFORNIA
12                                        SAN JOSE DIVISION
13
      IN RE: SUBPOENA TO GOOGLE, LLC,                     Case No. 5:20-mc-80219-MISC
14
      IN CONNECTION WITH:                                 Case No. 2:19-cv-00372-JRG
15
      SPACETIME3D, INC.
16                                                        Pending in The United States District Court
                     Plaintiff,                           for the Eastern District of Texas, Marshall
17                                                        Division
      vs.
18                                                        PLAINTIFF’S ADMINISTRATIVE
      SAMSUNG ELECTRONICS CO., LTD.,                      MOTION TO FILE UNDER SEAL
19    SAMSUNG ELECTRONICS AMERICA,
      INC.,
20
                     Defendants.
21

22   TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
23           PLEASE TAKE NOTICE THAT pursuant to Civil Local Rule 79-5(e), SpaceTime3D seeks
24   leave to file under seal Exhibit 5 to the Xi Declaration, the transcript of the deposition of Google,
25   LLC’s Rule 30(b)(6) representative Dirk Pranke, which was designated “Confidential” by counsel
26   for Google, LLC.
27           Accordingly, SpaceTime3D respectfully request that the Court grant Plaintiff’s
28   Administrative Motion to File Under Seal.


                                                      1
       SPACETIME3D'S ADMINISTRATIVE MOTION TO FILE UNDER SEAL - Case No. 5:20-mc-80219-MISC
          Case 5:20-mc-80219 Document 5 Filed 12/14/20 Page 2 of 5



 1
     Dated: December 14, 2020                  MENG XI
 2                                             SUSMAN GODFREY L.L.P.
 3

 4                                             By: /s/ Meng Xi
                                                    MENG XI
 5                                                  Attorney for Plaintiff SpaceTime3D
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                2
       SPACETIME3D'S ADMINISTRATIVE MOTION TO FILE UNDER SEAL - Case No. 5:20-mc-80219-MISC
           Case 5:20-mc-80219 Document 5 Filed 12/14/20 Page 3 of 5



 1                                         PROOF OF SERVICE
 2          I, the undersigned, declare:
 3          I am employed in the County of New York, State of New York. I am over the age of 18
     and not a party to the within action; my business address is 1301 Avenue of the Americas, 32nd
 4   Floor, New York, New York 10019.
 5          On December 14, 2020, I served the foregoing document(s) described as follows:
 6             PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
 7   on the interested parties in this action by placing true copies thereof enclosed in sealed envelopes
     addressed as stated on the attached service list, as follows:
 8
             BY MAIL:
 9           I am "readily familiar" with the firm's practice of collection and processing
     correspondence for mailing. Under that practice, it would be deposited with the U.S. Postal
10   Service on that same day with postage thereon fully prepaid at New York, New York in the
     ordinary course of business. I am aware that on motion of the party served, service is presumed
11   invalid if postal cancellation date or postage meter date is more than one day after date of deposit
     for mailing in affidavit.
12
            BY PERSONAL SERVICE:
13          I caused to be delivered such envelope by hand to the offices of the addressee.
14          BY FEDERAL EXPRESS OR OVERNIGHT COURIER
15          BY FAX
            I served by facsimile as indicated on the attached service list.
16
      XX_ BY ELECTRONIC MAIL
17          I caused said documents to be prepared in portable document format (PDF) for e-mailing
     and served by electronic mail as indicated on the attached service list.
18

19           (State) I declare under penalty of perjury under the laws of the State of New York that the
     above is true and correct.
20
      XX (Federal) I declare under penalty of perjury under the laws of the United States that the
21   foregoing is true and correct.
22          Executed on December 14, 2020, at New York, New York.
23

24

25

26                                                 ________________________________
                                                           Eve Levin
27

28
          Case 5:20-mc-80219 Document 5 Filed 12/14/20 Page 4 of 5



 1                                       SERVICE LIST
 2   Counsel for Defendants Samsung Electronics Co., Ltd.
 3   and Samsung Electronics America, Inc.:

 4   Mark D Fowler
     Aaron Wainscoat
 5   Brent K Yamashita
     Erik R Fuehrer
 6   Harpreet Singh
 7   Jonathan Hicks
     Robert Buergi
 8   DLA Piper US LLP - Palo Alto
     2000 University Ave
 9   Palo Alto, CA 94303
     650-833-2000
10
     Fax: 650-833-2001
11   mark.fowler@dlapiper.com
     aaron.wainscoat@dlapiper.com
12   brent.yamashita@dlapiper.com
     erik.fuehrer@dlapiper.com
13   harpreet.singh@us.dlapiper.com
     jonathan.hicks@dlapiper.com
14
     robert.buergi@dlapiper.com
15   Samsung-SpaceTime3D-DLA@us.dlapiper.com

16   Kevin Hamilton
     Susan Acquista
17   DLA Piper US LLP - San Diego
     401 B Street, Suite 1700
18
     San Diego, CA 92101
19   619-699-2700
     Fax: 619-699-2701
20   kevin.hamilton@us.dlapiper.com
     susan.acquista@us.dlapiper.com
21

22   Harry Lee Gillam , Jr.
     Melissa Richards Smith
23   Gillam & Smith, LLP
     303 South Washington Avenue
24   Marshall, TX 75670
     903-934-8450
25   Fax: 903-934-9257
26   gil@gillamsmithlaw.com
     melissa@gillamsmithlaw.com
27

28
          Case 5:20-mc-80219 Document 5 Filed 12/14/20 Page 5 of 5



 1   Counsel for Google, LLC:
 2   Krista Schwartz
 3   Katy L. Rankin
     Hogan Lovells US LLP
 4   3 Embarcadero Center #1500
     San Francisco, CA 94111
 5   Telephone: (415) 374-2300
     Krista.schwartz@hoganlovells.com
 6   katy.rankin@hoganlovells.com
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
